        Case 1:19-cv-10158-LJL-KNF Document 16 Filed 05/29/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                5/29/2020
                                                                       :
KYLE STRAUSS,                                                          :
                                                                       :
                                    Plaintiff,                         :
                                                                       :     19-cv-10158 (LJL)
                  -v-                                                  :
                                                                       :          ORDER
LITTLE FISH CORP and ALICART, INC.,                                    :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

       The Court held a conference today on the application to approve a settlement agreement
(Dkt. No. 13). At the conference the parties advised that changes would need to be made to the
settlement agreement. For that reason, IT IS HEREBY ORDERED that the settlement
application is DENIED as moot.

       IT IS FURTHER ORDERED that any revised settlement agreement shall be filed with
the Court no later than June 29, 2020.

         IT IS FURTHER ORDERED that the Court will hold a conference in this matter on July
10, 2020 at 3:00 p.m. At that date and time, the parties are directed to call the Court’s
conference line at (888) 251-2909 and dial access code 2123101. If the parties are able to reach
a new settlement agreement, the July 10 hearing will be held for the purpose of determining
whether the Court may approve that settlement under the standards set forth in Cheeks v.
Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015). If the parties are not able to reach a
new settlement agreement, the July 10 hearing will be used to set a schedule for discovery and
trial. In that case, the parties are ordered file a proposed case management plan and scheduling
order no later than July 3, 2020, pursuant to the Court’s individual rules.


        SO ORDERED.


Dated: May 29, 2020                                        __________________________________
       New York, New York                                             LEWIS J. LIMAN
                                                                  United States District Judge
